Citation Nr: 1721537	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  06-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for fibromyalgia with chronic fatigue.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for a systemic joint disorder, to include degenerative joint disease (DJD) of the lumbar spine, elbows, hips, knees, wrists, feet and hands.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for cerebral and cerebellar atrophy (claimed as memory loss), to include as secondary to service-connected depressive disorder and/or claimed fibromyalgia.  

5.  Entitlement to service connection for a neurological disorder manifested as paralysis and weakness of the bilateral lower extremities, to include as secondary to service-connected dorsal spine disability and/or claimed fibromyalgia.  

6.  Entitlement to an initial compensable evaluation for DJD of the dorsal spine prior to January 4, 2006, and in excess of 10 percent thereafter.

7.  Entitlement to an evaluation in excess of 10 percent for myofascial pain syndrome with mild DJD of the right shoulder prior to March 31, 2010, and in excess of 20 percent thereafter. 

8.  Entitlement to an evaluation in excess of 10 percent for myofascial pain syndrome with mild DJD of the left shoulder prior to January 4, 2006, and in excess of 20 percent thereafter.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  

The Veteran also appealed a claim of service connection for a depressive disorder, although during the pendency of the appeal, the AOJ awarded service connection for that disability in a May 2010 rating decision.  Therefore, that issue is considered final and it will no longer be discussed in this decision.  

Additionally, the Board reflects that the Veteran's dorsal spine disability was increased to 10 percent disabling, and the left shoulder was increased to 20 percent disabling, both effective January 4, 2006, in a June 2006 rating decision.  The right shoulder disability was increased to 20 percent disabling, effective March 31, 2010, in the May 2010 rating decision.  The Board has recharacterized those issues on appeal in order to comport with those awards of benefits.   

As a final initial matter, the Board was previously represented by Disabled American Veterans.  However, in a May 2015 statement, the Veteran expressly revoked the power of attorney for that organization.  Consequently, the Veteran proceeds as self-represented in this case.  

This case was previously remanded by the Board in June 2016.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Board hearing before a Veterans Law Judge since submission of his July 2006 substantive appeal, VA Form 9.  He has been scheduled for a Decision Review Officer (DRO) and numerous Board hearings, although he has cancelled, postponed or asked to reschedule every single hearing he has been scheduled for.  

The Board remanded this case in June 2016 in order for the RO to again schedule the Veteran for a Board hearing.  Such was scheduled for August 2016 at the Phoenix RO, and the Veteran was notified of that hearing in a July 2016 letter.  The Veteran submitted a statement in August 2016, indicating that he would not be able to attend the hearing in Phoenix given his lack of transportation and inability to travel due to his medical conditions.  In a second statement, received the date after his scheduled hearing, the Veteran asked for several "special accommodations," including travel costs, special transportation and overnight lodging in order to attend his scheduled hearing.  He further stated as follows:  

Please consider the fact that special travel accommodations would NOT be needed, and this hearing could be completed as scheduled, if I could simply participate in the hearing by appearing at a location in Tucson, thus eliminating the need for any special accommodations or arrangements at all.  Until [VA] is able to conduct the hearing in Tucson, or, makes arrangements to transport me to Phoenix, I will be physically unable to attend-and I will be forced, although reluctantly, to "reschedule" the hearing.  Therefore, I am requesting [that VA] help[s] clarify and arrange a mutually acceptable solution to enable me to attend my hearing.  

The Board remands this case in order to attempt to schedule the Veteran for another hearing.  The Board notes that Tucson, Arizona has a VA medical facility that the Veteran regularly receives care from.  On remand, the AOJ should explore the feasibility of a hearing at the Tucson VA Medical Center.  See 38 C.F.R. § 20.705 (2016).  However, if such is not feasible, the AOJ should clarify with the Veteran whether he would like to attend a hearing in Phoenix and if so, schedule the Veteran for that hearing, prior to returning the case to the Board.  If a hearing in Tucson is not feasible and the Veteran declines a hearing in Phoenix, this should be clearly documented in the record.

The Board stresses to the Veteran that should a hearing at the Tucson VA Medical Center be infeasible and should he decline to attend a hearing at the Phoenix RO, the Board will proceed, consistent with 38 C.F.R. § 20.704, with adjudication of his claim without the benefit of a hearing in this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in his claim, including to cooperate in the efforts to adjudicate his claim and his failure to do so may subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should explore the feasibility of scheduling the Veteran for a Board videoconference hearing at a Tucson VA facility.  If such a hearing is not feasible, this should be documented in the claims file, and the Veteran should be so notified.  

If a hearing in Tucson is feasible, the AOJ should schedule the Veteran for the requested Board hearing, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

2.  If a hearing in Tucson is not possible, the AOJ should contact the Veteran and ask him whether he would like to report to Phoenix for a hearing.  If the Veteran still desires to have a hearing in Phoenix, the AOJ should schedule the Veteran for the requested Board hearing, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

3.  If the Veteran refuses a hearing at the Phoenix RO and/or fails to report for the scheduled hearing, the AOJ should complete any additional development respecting the claims on appeal, as appropriate.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims to reopen service connection for fibromyalgia with chronic fatigue and a systemic joint disorder, to include DJD of the lumbar spine, elbows, hips, knees, wrists, feet and hands; service connection for scoliosis, cerebral and cerebellar atrophy (claimed as memory loss), and a neurological disorder manifested as paralysis and weakness of the bilateral lower extremities; increased evaluations for his dorsal spine and bilateral shoulder disabilities; and, entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

